Electronically Filed
                                                       Supreme Court
                                                       SCWC-10-0000222
                                                       19-NOV-2012
                                                       02:25 PM

                        NO. SCWC-10-0000222

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      ROBERT L. RODRIGUES, JR.,
                   Petitioner/Claimant-Appellant,

                                vs.

       CITY AND COUNTY OF HONOLULU BOARD OF WATER SUPPLY,
                  Respondent/Employer-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-10-0000222; CASE NO. AB 2007-118 (2-01-08711))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Claimant-Appellant Robert L. Rodrigues,

Jr.’s application for writ of certiorari, filed October 18, 2012,

is hereby rejected.

          DATED:   Honolulu, Hawai#i, November 19, 2012.

                                      /s/ Mark E. Recktenwald
Lila Barbara Kanae
for petitioner                        /s/ Paula A. Nakayama

Robert Carson Godbey and              /s/ Simeon R. Acoba, Jr.
Kamilla C.K. Chan
for respondent                        /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack